EXHIBIT 23.1 Consent of Independent Registered Public Accounting Firm The Board of Directors and Stockholders First Northern Community Bancorp and Subsidiary We consent to the incorporation by reference in Registration Statement No. 333-37874 andNo. 333-136977 on Form S-8 of our report dated March 17, 2014, relating to the consolidated financial statements, appearing in this Annual Report on Form 10-K of First Northern Community Bancorp for the year ended December 31, 2013. /s/ MOSS ADAMS LLP Stockton, California March 17, 2014
